      Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.1 Page 1 of 16




 1   LAW OFFICES OF RONALD A. MARRON, APLC
     RONALD A. MARRON (SBN 175650)
 2   ron@consumersadvocates.com
     MICHAEL T. HOUCHIN (SBN 305541)
 3   mike@consumersadvocates.com
 4   LILACH HALPERIN (SBN 323202)
     lilach@consumersadvocates.com
 5   651 Arroyo Drive
     San Diego, California 92103
 6   Telephone:(619) 696-9006
 7   Facsimile: (619) 564-6665
     Attorneys for Plaintiff and the Proposed Class
 8
 9
10                    UNITED STATES DISTRICT COURT
11                  SOUTHERN DISTRICT OF CALIFORNIA
12
     LISA KOUBALL, on behalf of herself, Case No.: '20CV0870 H     BGS
13   and all others similarly situated,
                                         CLASS ACTION
14                       Plaintiff,
15         v.                            COMPLAINT
16   SEAWORLD PARKS &
17   ENTERTAINMENT, INC.,                DEMAND FOR JURY TRIAL

18                   Defendant.
19
20
21
22
23
24
25
26
27
28

                                  Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                 CLASS ACTION COMPLAINT
      Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.2 Page 2 of 16




 1                                    INTRODUCTION
 2         1.     Plaintiff Lisa Kouball (“Plaintiff”) brings this action on behalf of
 3   herself and all others similarly situated against Defendant SeaWorld Parks &
 4   Entertainment, Inc. (“SeaWorld” or “Defendant”). Plaintiff makes the following
 5   allegations pursuant to the investigation of her counsel and based upon information
 6   and belief, except as to the allegations specifically pertaining to herself, which are
 7   based on personal knowledge:
 8                            JURISDICTION AND VENUE
 9         2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
10   1332(d)(2)(A) because this case is a class action where the aggregate claims of all
11   members of the proposed class are in excess of $5,000,000, exclusive of interest and
12   costs, and most members of the proposed nationwide class are citizens of states
13   different from the states of Defendant.
14         3.     This Court has general jurisdiction over Defendant because it conducts
15   substantial business within California such that Defendant has significant,
16   continuous, and pervasive contacts with the State of California.
17         4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the
18   challenged fee practices have been committed in this District and because Plaintiff
19   resides and suffered the alleged harm in this District.
20                              FACTUAL ALLEGATIONS
21         5.     Defendant SeaWorld has made the unconscionable decision to keep
22   charging its thousands of customers monthly membership fees while closing its
23   amusement parks as the novel coronavirus, COVID-19, rages throughout the world
24   and the United States economy has gone into a deep recession.
25         6.     Defendant is the operator of several amusement parks and water parks
26   throughout the United States, operating in locations such as San Diego, California,
27
28
                                              1
                                        Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                       CLASS ACTION COMPLAINT
         Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.3 Page 3 of 16




 1   Orlando, Florida, and San Antonio, Texas.1 Defendant offers annual passes to its
 2   customers that allow them access Defendant’s amusement and water parks on an
 3   unlimited basis.2 Defendant’s customers are charged a monthly fee for annual passes
 4   that range from $10.00 per month to $17.75 per month.3
 5             7.     To sign up for Defendant’s annual membership program, customers
 6   often provide Defendant with their credit card or debit card information. Defendant
 7   then automatically charges its customers’ credit or debit cards as payments are due
 8   on a monthly basis.
 9             8.     In approximately March of 2020, Defendant closed all of its amusement
10   parks and water parks due to the COVID-19 pandemic. However, unlike most of its
11   competitors, Defendant continued charging its customers monthly membership
12   fees— at full price. Defendant is able to unilaterally charge its customers monthly
13   fees without their consent, as it is in possession of its members’ debit and credit card
14   information. Thus, Defendant has made the deliberate decision to bilk its customers
15   out of a monthly membership fee while its members do not have access to
16   Defendant’s amusement parks and water parks. The sole reason Defendant’s
17   customers pay monthly membership fees is to have access to Defendant’s
18   amusement parks and water parks. Now, Defendant is charging is customers full
19   price while denying customers access to its amusement parks and water parks.
20             9.     Plaintiff seeks relief in this action individually, and on behalf of all of
21   Defendant’s customers nationwide that have paid or were charged fees while
22   Defendant’s amusement parks and water parks were closed for Defendant’s
23   violations of the California Consumer Legal Remedies Act (“CLRA”), Civil Code
24
25   1
         https://seaworld.com/ (last visited May 8, 2020).
26   2
         https://seaworld.com/san-diego/annual-pass/ (last visited May 8, 2020).
27   3
         Id.
28
                                                     2
                                               Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                              CLASS ACTION COMPLAINT
      Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.4 Page 4 of 16




 1   §§1750, et seq., Unfair Competition Law (“UCL”), Bus. & Prof. Code §§ 17200, et
 2   seq., False Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et seq., for
 3   breach of contract, unjust enrichment, and money had and received.
 4                                       PARTIES
 5         10.   Plaintiff Lisa Kouball is a citizen of California, residing in San Diego
 6   County, California. Ms. Kouball purchased a total of four annual passes to attend
 7   Defendant’s amusement park located in San Diego, California, paying a total of
 8   $48.99 per month on a month-to-month basis for the four annual membership
 9   passes. In approximately March of 2020, Defendant closed its amusement parks and
10   water parks, including the SeaWorld amusement park in San Diego, California that
11   Plaintiff attended. However, on approximately April 23, 2020, Defendant charged
12   Plaintiff’s credit card in the full amount of her month-to-month memberships—
13   $48.99— even though Plaintiff does not have access to Defendant’s amusement
14   parks. Further, Defendant has not refunded Plaintiff any part of her monthly fee for
15   the time in which Defendant’s amusement parks and water parks have remained
16   closed. Plaintiff signed up for Defendant’s annual membership passes with the
17   belief and on the basis that he would have access to SeaWorld San Diego amusement
18   park at any time during the month in which she was charged. Plaintiff would not
19   have paid for the membership, or would not have paid for it on the same terms, had
20   she known that she would not have access to Defendant’s amusement park. Plaintiff
21   continues to face imminent harm, as Defendant continues charging its customers
22   monthly fees while all of its amusement parks and water parks remain closed.
23         11.   Defendant SeaWorld Parks & Entertainment, Inc. is a Delaware
24   corporation that maintains its principal place of business at 6240 Sea Harbor Drive,
25   Orlando, Florida 32821. Defendant is the operator of several amusement parks and
26   water parks nationwide, including the SeaWorld amusement park located in San
27   Diego, California.
28
                                            3
                                      Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                     CLASS ACTION COMPLAINT
      Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.5 Page 5 of 16




 1                           CLASS ACTION ALLEGATIONS
 2         12.    Plaintiff brings this action as a class action under Federal Rule of Civil
 3   Procedure 23 on behalf of a Class consisting of all persons in the United States who
 4   were charged annual membership fees for a period in which Defendant’s amusement
 5   parks and water parks were closed.
 6         13.    Plaintiff also seeks to represent a subclass defined as all members of
 7   the Class who are members of Defendant’s amusement parks and water parks located
 8   in California. (the “California Subclass”).
 9         14.    Plaintiff reserves the right to amend or modify the Class definition with
10   greater specificity or further division into subclasses or limitation to particular issues
11   as discovery and the orders of this Court warrant.
12         15.    Excluded from the Class are the Defendant, the officers and directors
13   of the Defendant at all relevant times, members of its immediate families and their
14   legal representatives, heirs, successors or assigns and any entity in which Defendant
15   has or had a controlling interest.
16         16.    Plaintiff is a member of the Class and California Subclass she seeks to
17   represent.
18         17.    Defendant has thousands of customers nationwide that have paid or
19   were charged fees while Defendant’s amusement parks and water parks were closed.
20   Accordingly, members of the Class are so numerous that their individual joinder
21   herein is impracticable. The precise number of Class members and their identities
22   are unknown to Plaintiff at this time but may be determined through discovery.
23         18.    Common questions of law and fact exist as to all Class members and
24   predominate over questions affecting only individual Class members. Common legal
25   and factual questions include, but are not limited to whether Defendant has breached
26   its contract with its customers and whether its actions are fraudulent and unlawful.
27
28
                                                4
                                          Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                         CLASS ACTION COMPLAINT
      Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.6 Page 6 of 16




 1          19.    The claims of the named Plaintiff are typical of the claims of the Class
 2   in that the named Plaintiff was exposed to Defendant’s false and misleading
 3   advertising and was charged membership fees despite being barred from entry into
 4   Defendant’s amusement parks and water parks, and suffered losses as a result.
 5          20.    Plaintiff is an adequate representative of the Class because Plaintiff’s
 6   interests do not conflict with the interests of the Class members Plaintiff seek to
 7   represent, Plaintiff has retained competent counsel experienced in prosecuting class
 8   actions, and Plaintiff intends to prosecute this action vigorously. The interests of
 9   Class members will be fairly and adequately protected by Plaintiff and her counsel.
10          21.    The class mechanism is superior to other available means for the fair
11   and efficient adjudication of the claims of the Class members. Each individual Class
12   member may lack the resources to undergo the burden and expense of individual
13   prosecution of the complex and extensive litigation necessary to establish
14   Defendant’s liability. Individualized litigation increases the delay and expense to all
15   parties and multiplies the burden on the judicial system presented by the complex
16   legal and factual issues of this case. Individualized litigation also presents a potential
17   for inconsistent or contradictory judgments. In contrast, the class action device
18   presents far fewer management difficulties and provides the benefits of single
19   adjudication, economy of scale, and comprehensive supervision by a single court on
20   the issue of Defendant’s liability. Class treatment of the liability issues will ensure
21   that all claims and claimants are before this Court for consistent adjudication of the
22   liability issues.
23                               FIRST CAUSE OF ACTION
24                Violation of California’s Consumers Legal Remedies Act
25                              Cal. Civ. Code §§ 1750, et seq.
26          22.    Plaintiff hereby incorporates by reference the allegations contained in
27   all preceding paragraphs of this complaint.
28
                                               5
                                         Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                        CLASS ACTION COMPLAINT
      Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.7 Page 7 of 16




 1         23.    Plaintiff brings this claim individually and on behalf of members of the
 2   proposed Class against Defendant. Plaintiff also brings this claim individually and
 3   on behalf of members of the proposed California Subclass against Defendant.
 4         24.    Plaintiff and Class members are consumers who paid fees for use of
 5   Defendant’s amusement parks and water parks for personal, family or household
 6   purposes. Plaintiff and the Class are “consumers” as that term is defined by the
 7   CLRA in Cal. Civ. Code § 1761(d).
 8         25.    Defendant’s amusement park and water park access that Plaintiff and
 9   Class members purchased from Defendant was a “service” within the meaning of
10   Cal. Civ. Code § 1761(b).
11         26.    Defendant’s actions, representations, and conduct have violated, and
12   continue to violate the CLRA, because they extend to transactions that intended to
13   result, or which have resulted in, the sale of services to consumers.
14         27.    Defendant’s advertising that its amusement parks and water parks
15   would be available to its customers and that its customers would have access to its
16   amusement parks and water parks upon paying a membership fee is false and
17   misleading to a reasonable consumer, including Plaintiff, because Defendant in fact
18   closed all of its amusement parks and water parks while continuing to charge its
19   customers the full price of membership.
20         28.    California’s Consumers Legal Remedies Act, Cal. Civ. Code §
21   1770(a)(5), prohibits “[r]epresenting that goods or services have sponsorship,
22   approval, characteristics, ingredients, uses, benefits, or quantities which they do not
23   have or that a person has a sponsorship, approval, status, affiliation, or connection
24   which he or she does not have.” By engaging in the conduct set forth herein,
25   Defendant violated and continue to violate Section 1770(a)(5) of the CLRA, because
26   Defendant’s conduct constitutes unfair methods of competition and unfair or
27
28
                                              6
                                        Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                       CLASS ACTION COMPLAINT
      Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.8 Page 8 of 16




 1   fraudulent acts or practices, in that Defendant misrepresented the particular
 2   characteristics, benefits and quantities of the services.
 3          29.    Cal. Civ. Code § 1770(a)(7) prohibits representing that goods or
 4   services are of a particular standard, quality, or grade, or that goods are of a particular
 5   style or model, if they are of another. By engaging in the conduct set forth herein,
 6   Defendant violated and continues to violate Section 1770(a)(7) of the CLRA,
 7   because Defendant’s conduct constitutes unfair methods of competition and unfair
 8   or fraudulent acts or practices, in that Defendant misrepresents the particular
 9   standard, quality or grade of the services.
10          30.    Cal. Civ. Code § 1770(a)(9) further prohibits “[a]dvertising goods or
11   services with intent not to sell them as advertised.” By engaging in the conduct set
12   forth herein, Defendant violated and continues to violate Section 1770(a)(9), because
13   Defendant’s conduct constitutes unfair methods of competition and unfair or
14   fraudulent acts or practices, in that Defendant advertises services with the intent not
15   to sell the services as advertised.
16          31.    Plaintiff and the Class acted reasonably when they purchased
17   Defendant’s amusement park and water park passes on the belief that Defendant’s
18   representations were true and lawful.
19          32.    Plaintiff and the Class suffered injuries caused by Defendant because
20   (a) they would not have purchased or paid for Defendant’s amusement park and
21   water park memberships absent Defendant’s representations and omission of a
22   warning that it would continue charging customers’ credit cards and debit cards
23   while all of Defendant’s amusement parks and water parks nationwide are closed;
24   (b) they would not have purchased amusement park and water park memberships on
25   the same terms absent Defendant’s representations and omissions; (c) they paid a
26   price premium for Defendant’s amusement park and water park memberships based
27   on Defendant’s misrepresentations and omissions; and (d) Defendant’s amusement
28
                                                 7
                                           Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                          CLASS ACTION COMPLAINT
      Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.9 Page 9 of 16




 1   park and water park memberships did not have the characteristics, benefits, or
 2   quantities as promised.
 3         33.    Under California Civil Code § 1780(a), Plaintiff and members of the
 4   Class seek injunctive and equitable relief for Defendant’s violations of the CLRA.
 5   Plaintiff will mail an appropriate demand letter consistent with California Civil Code
 6   § 1782(a). If Defendant fails to take corrective action within 30 days of receipt of
 7   the demand letter, Plaintiff will amend her complaint to include a request for
 8   damages as permitted by Civil Code § 1782(d).
 9         34.    Wherefore, Plaintiff seeks injunctive and equitable relief for these
10   violations of the CLRA.
11                             SECOND CAUSE OF ACTION
12                  Violation of California’s Unfair Competition Law
13                        Cal. Bus. & Prof. Code §§ 17200, et seq.
14         35.    Plaintiff hereby incorporates by reference the allegations contained in
15   all preceding paragraphs of this complaint.
16         36.    Plaintiff brings this claim individually and on behalf of the members of
17   the proposed Class against Defendant. Plaintiff also brings this claim individually
18   and on behalf of members of the proposed California Subclass against Defendant.
19         37.    Defendant is subject to California’s Unfair Competition Law, Cal. Bus.
20   & Prof. Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair
21   competition shall mean and include unlawful, unfair or fraudulent business practices
22   and unfair, deceptive, untrue or misleading advertising ….”
23         38.    Defendant’s advertising that its amusement parks and water parks
24   would be available to its customers, and that its customers would have access to its
25   amusement parks and water parks upon paying a membership fee is false and
26   misleading to a reasonable consumer, including Plaintiff, because Defendant in fact
27
28
                                             8
                                       Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                      CLASS ACTION COMPLAINT
     Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.10 Page 10 of 16




 1   closed all of its amusement parks and water parks while continuing to charge its
 2   customers the full price of amusement park and water park memberships.
 3         39.    Defendant’s business practices, described herein, violated the
 4   “unlawful” prong of the UCL by violating the CLRA, the FAL, and other applicable
 5   law as described herein.
 6         40.    Defendant’s business practices, described herein, violated the “unfair”
 7   prong of the UCL in that its conduct is substantially injurious to consumers, offends
 8   public policy, and is immoral, unethical, oppressive, and unscrupulous, as the gravity
 9   of the conduct outweighs any alleged benefits. Defendant’s advertising and its
10   charging of membership fees while its amusement parks and water parks are closed
11   is of no benefit to consumers.
12         41.    Defendant violated the fraudulent prong of the UCL by misleading
13   Plaintiff and the Class to believe that they would only be charged fees when they
14   would have access to Defendant’s amusement parks and water parks.
15         42.    Plaintiff and the Class acted reasonably when they signed up for
16   memberships based on the belief that they would only be charged fees when
17   Defendant’s amusement parks and water parks were open and accessible.
18         43.    Plaintiff and the Class lost money or property as a result of Defendant’s
19   UCL violations because (a) they would not have purchased or paid for Defendant’s
20   amusement park and water park memberships absent Defendant’s representations
21   and omission of a warning that it would continue charging customers’ credit cards
22   and debit cards while all amusement parks and water parks nationwide are closed;
23   (b) they would not have purchased amusement park and water park memberships on
24   the same terms absent Defendant’s representations and omissions; (c) they paid a
25   price premium for Defendant’s amusement park and water park membership based
26   on Defendant’s misrepresentations and omissions; and (d) Defendant’s amusement
27
28
                                             9
                                       Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                      CLASS ACTION COMPLAINT
     Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.11 Page 11 of 16




 1   park and water park memberships did not have the characteristics, benefits, or
 2   quantities as promised.
 3                             THIRD CAUSE OF ACTION
 4                     Violation of California’s False Advertising Law
 5                        Cal. Bus. & Prof. Code §§ 17500, et seq.
 6         44.    Plaintiff hereby incorporates by reference the allegations contained in
 7   all preceding paragraphs of this complaint.
 8         45.    Plaintiff brings this claim individually and on behalf of the members of
 9   the proposed Class against Defendant. Plaintiff also brings this claim individually
10   and on behalf of the members of the proposed California Subclass against
11   Defendant.
12         46.    California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500,
13   et seq., makes it “unlawful for any person to make or disseminate or cause to be
14   made or disseminated before the public in this state, ... in any advertising device ...
15   or in any other manner or means whatever, including over the Internet, any
16   statement, concerning ... personal property or services, professional or otherwise, or
17   performance or disposition thereof, which is untrue or misleading and which is
18   known, or which by the exercise of reasonable care should be known, to be untrue
19   or misleading.”
20         47.    Defendant engaged in a scheme of charging customers full monthly
21   membership fees while its amusement parks and water parks were closed.
22   Defendant’s advertising and marketing of its amusement parks and water parks as
23   being accessible during the membership fee period misrepresented and/or omitted
24   the true content and nature of Defendant’s services. Defendant knew that these
25   statements were unauthorized, inaccurate, and misleading.
26         48.    Defendant’s advertising that its amusement parks and water parks
27   would be available to its customers during the membership period, and that its
28
                                             10
                                        Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                       CLASS ACTION COMPLAINT
     Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.12 Page 12 of 16




 1   customers would have access to its amusement parks and water parks upon paying
 2   a membership fee is false and misleading to a reasonable consumer, including
 3   Plaintiff, because Defendant in fact closed all of its amusement parks and water
 4   parks while continuing to charge its customers the full price of amusement park and
 5   water park membership.
 6         49.   Defendant violated § 17500, et seq. by misleading Plaintiff and the
 7   Class to believe that they would be charged fees only when they have access to
 8   Defendant’s amusement parks and water parks.
 9         50.   Defendant knew or should have known, through the exercise of
10   reasonable care that its advertising of its amusement parks and water parks as being
11   accessible during the membership period is false and misleading. Further, Defendant
12   knew or should have known that it was breaching its contracts with its customers
13   and fraudulently charging fees when it continued charging fees while all of its
14   amusement parks and water parks were closed.
15         51.   Plaintiff and the Class lost money or property as a result of Defendant’s
16   FAL violation because (a) they would not have purchased or paid for Defendant’s
17   amusement park and water park memberships absent Defendant’s representations
18   and omission of a warning that it would continue charging customers’ credit cards
19   and debit cards while all amusement parks and water parks nationwide are closed;
20   (b) they would not have purchased amusement park and water park memberships on
21   the same terms absent Defendant’s representations and omissions; (c) they paid a
22   price premium for Defendant’s amusement park and water park membership based
23   on Defendant’s misrepresentations and omissions; and (d) Defendant’s amusement
24   park and water park memberships did not have the characteristics, benefits, or
25   quantities as promised.
26
27
28
                                           11
                                      Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                     CLASS ACTION COMPLAINT
     Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.13 Page 13 of 16




 1                           FOURTH CAUSE OF ACTION
 2                                  Breach of Contract
 3         52.    Plaintiff hereby incorporates by reference the allegations contained in
 4   all preceding paragraphs of this complaint.
 5         53.    Plaintiff brings this claim individually and on behalf of the members of
 6   the proposed Class against Defendant. Plaintiff also brings this claim individually
 7   and on behalf of the members of the proposed California Subclass against
 8   Defendant.
 9         54.    Defendant entered into contracts with Plaintiff and Class members to
10   provide access to amusement parks and water parks in exchange for the payment of
11   membership fees. Defendant has breached these contracts by continuing to charge
12   Plaintiff and Class members’ debit and credit cards while its amusement parks and
13   water parks remain closed. Plaintiff and Class members have suffered an injury
14   through the payment of membership fees while not having access to Defendant’s
15   amusement parks and water parks.
16                             FIFTH CAUSE OF ACTION
17                                  Unjust Enrichment
18         55.    Plaintiff hereby incorporates by reference the allegations contained in
19   all preceding paragraphs of this complaint.
20         56.    Plaintiff brings this claim individually and on behalf of the members of
21   the proposed Class against Defendant. Plaintiff also brings this claim individually
22   and on behalf of the members of the proposed California Subclass against
23   Defendant.
24         57.    Plaintiff and members of the Class conferred benefits on Defendant by
25   paying, and being charged, membership fees while Defendant’s amusement parks
26   and water parks were and remain closed.
27         58.    Defendant has knowledge of such benefits.
28
                                            12
                                       Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                      CLASS ACTION COMPLAINT
     Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.14 Page 14 of 16




 1         59.    Defendant has been unjustly enriched in retaining the revenues derived
 2   from Plaintiff and Class members’ membership fees. Retention of those moneys
 3   under these circumstances is unjust and inequitable because Defendant is charging
 4   its customers full price while its amusement parks and water parks remain closed.
 5   These misrepresentations and charges caused injuries to Plaintiff and members of
 6   the Class because they would not have paid Defendant’s membership fees had the
 7   true facts been known.
 8         60.    Because Defendant’s retention of the non-gratuitous benefits conferred
 9   on it by Plaintiff and members of the Class is unjust and inequitable, Defendant must
10   pay restitution to Plaintiff and members of the Class for their unjust enrichment, as
11   ordered by the Court.
12                             SIXTH CAUSE OF ACTION
13                               Money Had and Received
14         61.    Plaintiff hereby incorporates by reference the allegations contained in
15   all preceding paragraphs of this complaint.
16         62.    Plaintiff brings this claim individually and on behalf of the members of
17   the proposed Class against Defendant. Plaintiff also brings this claim individually
18   and on behalf of the members of the proposed California Subclass against
19   Defendant.
20         63.    Defendant received money in the form of membership fees that was
21   intended to be used for the benefit of Plaintiff and the Class, those membership fees
22   were not used for the benefit of Plaintiff and the Class, and Defendant has not given
23   back or refunded the wrongfully obtained money and membership fees to Plaintiff
24   and the Class.
25         64.    Defendant obtained money in the form of membership fees that were
26   intended to be used to provide amusement park and water park access to Plaintiff
27
28
                                            13
                                       Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                      CLASS ACTION COMPLAINT
     Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.15 Page 15 of 16




 1   and the Class. However, Defendant has retained all of the membership fees while its
 2   amusement parks and water parks remain closed.
 3                                PRAYER FOR RELIEF
 4         WHEREFORE, Plaintiff, individually and on behalf of all others similarly
 5   situated, seeks judgment against Defendant, as follows:
 6      a) For an order certifying the Class under Rule 23 of the Federal Rules of Civil
 7         Procedure and naming Plaintiff as representative of the Class and Plaintiff’s
 8         attorneys as Class Counsel to represent the Class members;
 9      b) For an order certifying the California Subclass under Rule 23 of the Federal
10         Rules of Civil Procedure and naming Plaintiff as representative of the
11         California Subclass and Plaintiff’s attorneys as Class Counsel to represent
12         the California Subclass members;
13      c) For an order declaring that Defendant’s conduct violates the statutes and
14         laws referenced herein;
15      d) For an order finding in favor of Plaintiff, the Class, and the California
16         Subclass, on all counts asserted herein;
17      e) For compensatory and punitive damages in amounts to be determined by the
18         Court and/or jury;
19      f) For prejudgment and postjudgment interest on all amounts awarded;
20      g) For an order of restitution and all other forms of equitable monetary relief;
21      h) For injunctive relief as pleaded or as the Court may deem proper; and
22      i) For an order awarding Plaintiff and the Class their reasonable attorneys’ fees
23         and expenses and costs of suit.
24                           DEMAND FOR TRIAL BY JURY
25         Plaintiff demands a trial by jury of all issues so triable.
26
27
28
                                             14
                                        Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                       CLASS ACTION COMPLAINT
     Case 3:20-cv-00870-H-BGS Document 1 Filed 05/08/20 PageID.16 Page 16 of 16




 1   Dated:     May 8, 2020            /s/ Ronald A. Marron
                                       By: Ronald A. Marron
 2                                     LAW OFFICES OF RONALD A.
 3                                     MARRON, APLC
                                       RONALD A. MARRON
 4
                                       MICHAEL T. HOUCHIN
 5                                     LILACH HALPERIN
 6                                     651 Arroyo Drive
                                       San Diego, California 92103
 7                                     Telephone: (619) 696-9006
 8                                     Facsimile: (619) 564-6665
                                       Attorneys for Plaintiff and the Proposed
 9                                     Class
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       15
                                  Kouball v. SeaWorld Parks & Entertainment, Inc.
                                                 CLASS ACTION COMPLAINT
